John E. Jennings, Judge, dissenting. When the State seeks to terminate parental rights the probate court must first determine whether the parent is fit or unfit. Dietz v. Bevell, 276 Ark. 500, 637 S.W.2d 555 (1982). Only if the parent is found unfit does the court then address the issue of the best interest of the child. Bevell, supra. A finding of unfitness must be supported by specific findings of fact. Bush v. Dietz, 284 Ark. 191, 680 S.W.2d 704 (1984). The facts supporting a finding of unfitness must be shown by clear and convincing evidence. Bush, supra; A.B. v. Arkansas Social Services, 273 Ark. 261, 620 S. W.2d 271 (1981). In this case the probate court’s conclusion that Mrs. Garibaldi was unfit was solely and exclusively based upon its specific finding that Mrs. Garibaldi was suffering from a long-standing and uncontrollable mental illness. The probate judge then found that the children’s best interests would be served by terminating Mrs. Garibaldi’s parental rights and putting the children up for adoption. I cannot say the probate judge was wrong in finding that it was in the best interests of the children that they be placed for adoption, and it is undisputed that Mrs. Garibaldi suffers from bipolar affective disorder.1 It is also fair to characterize this disorder as “long-standing” because the evidence is that she has suffered from this disorder since 1982. However, the real issue in this case is whether the chancellor’s finding that her illness is “uncontrollable” is clearly erroneous under Ark. R. Civ. P. 52. If that finding was clearly wrong the trial court’s order cannot stand, as a matter of law. Certainly we must give due deference to the superior position of the trial judge to determine the credibility of witnesses. Despite such deference it is nevertheless our duty to reverse the probate court when its factual determination as to a critical issue is clearly wrong. In my view, the probate court was clearly wrong in finding Mrs. Garibaldi’s illness to be “uncontrollable.” The testimony of various witnesses established that during the almost one-year period prior to the hearing her illness was completely controlled. From her final release from the state hospital in June, 1986, until the hearing in May, 1987, Mrs. Garibaldi voluntarily resided in various nursing homes. Brenda Smith the Social Service Director at the Fulton County Nursing Center testified that she had observed Mrs. Garibaldi almost daily over a period of two to three months. She testified that her general demeanor was pleasant and cooperative and that she never gave them any problem. She said Mrs. Garibaldi never lost control emotionally nor went into a psychotic state. She had never known Mrs. Garibaldi to refuse to take her medication. Lisa Ganna way was the Social Services Director at Riverview Manor Nursing Home in Morrilton. She testified that she had daily contact with Mrs. Garibaldi over a period of about three months. She too said Mrs. Garibaldi created no problems and exhibited no psychotic behavior or loss of emotional control. She too testified that, to her knowledge, Mrs. Garibaldi never refused to take her medication. Barbara Wilder, the resident service director at the Conway Convalescense Center testified that Mrs. Garibaldi was there for approximately one month. She described her as an ideal patient and testified that Mrs. Garibaldi had no emotional or psychotic outbursts whatsoever. She also said that Mrs. Garibaldi realized the importance of taking her medication. Even Linda Woodruff the caseworker who apparently had the primary responsibility in Mrs. Garibaldi’s case conceded that in her contact with Mrs. Garibaldi after her release from the State Hospital she observed no psychotic episodes and that Mrs. Garibaldi’s attitude was “real pleasant.” Mrs. Garibaldi was examined by Dr. Carl Arnold, M.D., on January 8, 1987. He thought that there was an excellent possibility that, if she would take her medication, Mrs. Garibaldi could return to her normal activities at any given time. Dr. James R. Moneypenny, a psychologist, evaluated Mrs. Garibaldi on April 20, 1987. He conducted a clinical interview and gave Mrs. Garibaldi psychological tests, including the Minnesota Multiphasic Personality Inventory and the Millón Clinical Multiaxial Inventory. In the summary to his written report Moneypenny said: Joy Garibaldi presents herself as alert, well oriented and psychologically stable. Her intellectual functioning is average. While her mental status was positive for recent history of psychosis in a psychiatric hospitalization, she appears to have recovered and is currently functioning at a level considered close to her pre-morbid level. There is a relative absence of psychiatric symptoms and emotional distress as evidenced on the testing though she was experiencing feelings of over sensitivity and suspiciousness. Her course of treatment at the State Hospital may represent an overly serious picture of the chronicity and seriousness of her illness due to the fact that she had an allergic reaction to her medication. Records indicate her thinking and behavior rapidly improved when her medication was corrected. She currently continues to take her medication and her compliance is considered to be good. The findings indicate she is currently capable of resuming a routine lifestyle, including the custody and care of her children. In his trial testimony Moneypenny said that no active psychosis was shown on any of the psychological tests and that Mrs. Garibaldi was even without symptoms of neurosis. He testified that he thought she could be an “O.K. parent.” While he agreed that her staying on medication was a legitimate concern and that it was possible under certain conditions for her to have another psychotic episode if she were to quit taking her medicine, he thought that there was a good chance that she would keep taking her medication outside the nursing home. We must not forget that this is not a custody case — Mrs. Garibaldi is not seeking custody. She seeks only to avoid the irrevocable termination of the parent-child relationship. We should also be mindful that this relationship is one which is protected by both the state and federal constitutions. Bush v. Dietz, 284 Ark. 191, 680 S.W.2d 704 (1984). I would reverse.   This illness is what psychiatrists used to call manic-depressive psychosis. Arkansas Blue Cross & Blue Shield, Inc. v. Doe, 22 Ark. App. 89, 733 S.W.2d 429 (1987). Although the issue was not raised, it is questionable that bipolar-affective disorder is a “mental” illness. See Doe, above.